Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 1 of 20 Page ID #:519



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10   NEXUS PHARMACEUTICALS,                     Case No. 2:20-cv-07328-CJC-JDEx
  11   INC.,
                                                  STIPULATED PROTECTIVE
  12                   Plaintiff,                 ORDER
  13   v.

  14 LEITERS, INC. and DENVER
  15 SOLUTIONS, LLC d.b.a. LEITERS
     HEALTH,
  16
  17               Defendants.
  18
  19         Pursuant to the Stipulation by Plaintiff Nexus Pharmaceuticals, Inc.
  20
       (“Plaintiff”), on the one hand, and Defendants Leiters, Inc. and Denver Solutions,
  21
  22   LLC (collectively, “Defendants”), on the other hand, and good cause appearing

  23   therefor, the Court finds and orders as follows.
  24
       1.    A.     PURPOSES AND LIMITATIONS
  25
  26         Discovery in this action is likely to involve production of confidential,

  27   proprietary, or private information for which special protection from public
  28

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 2 of 20 Page ID #:520



   1   disclosure and from use for any purpose other than prosecuting or defending this
   2
       litigation may be warranted.     Accordingly, the Parties hereby stipulate to and
   3
   4   petition the Court to enter the following Stipulated Protective Order. The Parties

   5   acknowledge that this Order does not confer blanket protections on all disclosures
   6
       or responses to discovery and that the protection it affords from public disclosure
   7
   8   and use extends only to the limited information or items that are entitled to
   9   confidential treatment under the applicable legal principles. The parties further
  10
       acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
  11
  12   Order does not entitle them to file confidential information under seal; Civil Local
  13   Rule 79-5 sets forth the procedures that must be followed and the standards that will
  14
       be applied when a party seeks permission from the court to file material under seal.
  15
  16         B.     GOOD CAUSE STATEMENT
  17         This action will include trade secret or other confidential and valuable
  18
       research, development, commercial, financial and/or proprietary information for
  19
  20   which special protection from public disclosure and from use for any purpose other
  21   than prosecution of this action is warranted. Such confidential and proprietary
  22
       materials and information consist of, among other things, confidential business or
  23
  24   financial information, competitively-sensitive information regarding confidential
  25   business practices, or other confidential research, development, or commercial
  26
       information (including information implicating privacy rights of third parties),
  27
  28   information otherwise generally unavailable to the public, or which may be
                                               -2-
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 3 of 20 Page ID #:521



   1   privileged or otherwise protected from disclosure under state or federal statutes,
   2
       court rules, case decisions, or common law. Accordingly, to expedite the flow of
   3
   4   information, to facilitate the prompt resolution of disputes over confidentiality of

   5   discovery materials, to adequately protect information the Parties are entitled to keep
   6
       confidential, to ensure that the Parties are permitted reasonable necessary uses of
   7
   8   such material in preparation for and in the conduct of trial, to address their handling
   9   at the end of the litigation, and serve the ends of justice, a protective order for such
  10
       information is justified in this matter. It is the intent of the Parties that information
  11
  12   will not be designated as confidential for tactical reasons and that nothing be so
  13   designated without a good faith belief that it has been maintained in a confidential,
  14
       non-public manner, and there is good cause why it should not be part of the public
  15
  16   record of this case.
  17   2.    DEFINITIONS
  18
             2.1    Action: Nexus Pharmaceuticals, Inc. v. Leiters, Inc. et al., 2:20-cv-
  19
  20   07328 and any appeal from this matter, through final judgment.
  21         2.2    Challenging Party: a Party or Non-Party that challenges the designation
  22
       of information or items under this Order.
  23
  24         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  25   how it is generated, stored or maintained) or tangible things that qualify for protection
  26
       under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
  27
  28   Cause Statement.
                                                 -3-
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 4 of 20 Page ID #:522



   1          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
   2
       their support staff).
   3
   4          2.5    Designating Party: a Party or Non-Party that designates information or

   5   items that it produces in disclosures or in responses to discovery as
   6
       “CONFIDENTIAL.”
   7
   8          2.6    Disclosure or Discovery Material: all items or information, regardless
   9   of the medium or manner in which it is generated, stored, or maintained (including,
  10
       among other things, testimony, transcripts, and tangible things), that are produced or
  11
  12   generated in disclosures or responses to discovery in this Action.
  13          2.7    Expert: a person with specialized knowledge or experience in a matter
  14
       pertinent to the litigation who has been retained by a Party or its counsel to serve as
  15
  16   an expert witness or as a consultant in this Action who is not (a) a past or current
  17   employee of a Party or a Party’s competitor or (b) at the time of the retention,
  18
       anticipated to become an employee of a Party or a Party’s competitor.
  19
  20          2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall be
  21   limited to such Documents, testimony, information or other things that the
  22
       Designating Party believes, in good faith, contain information the disclosure of which
  23
  24   is likely to cause substantial competitive harm to the Designating Party, contain
  25   information subject to the right of privacy of any person, or contain information
  26
       alleged to be a trade secret.
  27
  28
                                                -4-
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 5 of 20 Page ID #:523



   1         2.9    House Counsel: attorneys who are employees of a party to this Action.
   2
       House Counsel does not include Outside Counsel of Record or any other outside
   3
   4   counsel.

   5         2.10 Non-Party: any natural person, partnership, corporation, association, or
   6
       other legal entity not named as a Party to this action.
   7
   8         2.11 Outside Counsel of Record: attorneys who are not employees of a party
   9   to this Action but are retained to represent or advise a party to this Action and have
  10
       appeared in this Action on behalf of that party or are affiliated with a law firm which
  11
  12   has appeared on behalf of that party, and includes support staff.
  13         2.12 Party: any party to this Action, including all of its officers, directors,
  14
       employees, consultants, retained experts, and Outside Counsel of Record (and their
  15
  16   support staffs).
  17         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  18
       Discovery Material in this Action, whether informally or pursuant to the applicable
  19
  20   rules of civil procedure.
  21         2.14 Professional Vendors: persons or entities that provide litigation support
  22
       services (e.g., photocopying, videotaping, translating, preparing exhibits or
  23
  24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  25   and their employees and subcontractors.
  26
             2.15 Protected Material:       any Disclosure or Discovery Material that is
  27
  28   designated    as   “CONFIDENTIAL”           or    “HIGHLY      CONFIDENTIAL          –
                                                 -5-
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 6 of 20 Page ID #:524



   1   ATTORNEYS’ EYES ONLY.” Protected Material may consist of, without
   2
       limitation, (1) testimony given in this Action by any Party or by any Non-Party
   3
   4   (whether oral, in writing, or via videotape); (2) Documents produced in this action

   5   by any Party or by any Non-Party; (3) written discovery responses given by any
   6
       Party; (4) any documents or pleadings filed with the Court which attach, contain,
   7
   8   quote or otherwise disclose any such “Confidential Information”; and (5) the
   9   information contained within such documents, testimony or discovery responses so
  10
       properly designated.
  11
  12         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
  13   from a Producing Party.
  14
       3.    SCOPE
  15
  16         The protections conferred by this Stipulation and Order cover not only
  17   Protected Material (as defined above), but also (1) any information copied or
  18
       extracted from Protected Material; (2) all copies, excerpts summaries, or
  19
  20   compilations of Protected Material; and (3) any testimony, conversations, or
  21   presentations by Parties or their Counsel that might reveal Protected Material. Any
  22
       use of Protected Material at trial shall be governed by the orders of the trial judge.
  23
  24   This Order does not govern the use of Protected Material at trial.
  25   4.    DURATION
  26
             Even after final disposition of this litigation, the confidentiality obligations
  27
  28   imposed by this Order shall remain in effect until a Designating Party agrees
                                                -6-
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 7 of 20 Page ID #:525



   1   otherwise in writing or a court order otherwise directs. Final disposition shall be
   2
       deemed to be the later of (1) dismissal of all claims and defenses in this Action,
   3
   4   with or without prejudice; and (2) final judgment herein after the completion and

   5   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   6
       including the time limits for filing any motions or applications for extension of time
   7
   8   pursuant to applicable law.
   9   5.    DESIGNATING PROTECTED MATERIAL
  10
             5.1    Exercise of Restraint and Care in Designating Material for Protection:
  11
  12   Each Party or Non-Party that designates information or items for protection under
  13   this Order must take care to limit any such designation to specific material that
  14
       qualifies under the appropriate standards. The Designating Party must designate for
  15
  16   protection only those parts of material, documents, items or oral or written
  17   communications that qualify so that other portions of the material, documents, items,
  18
       or communication for which protection is not warranted are not swept unjustifiably
  19
  20   within the ambit of this Order.
  21         Mass, indiscriminate, or routinized designations are prohibited. Designations
  22
       that are shown to be clearly unjustified or that have been made for an improper
  23
  24   purpose (e.g., to unnecessarily encumber the case development process or to impose
  25   unnecessary expenses and burdens on other parties) may expose the Designating
  26
       Party to sanctions.
  27
  28         If it comes to a Designating Party’s attention that information or items that it
                                                -7-
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 8 of 20 Page ID #:526



   1   designated for protection do not qualify for protection, that Designating Party must
   2
       promptly notify all other Parties that it is withdrawing the inapplicable designation.
   3
   4         5.2    Manner and Timing of Designations: Except as otherwise provided in

   5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   6
       stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   7
   8   under this Order must be clearly so designated before the material is disclosed or
   9   produced.
  10
             Designation in conformity with this Order requires:
  11
  12         (a)    for information in documentary form (e.g., paper or electronic
  13   document, but excluding transcripts of depositions or other pretrial or trial
  14
       proceedings), that the Producing Party affix at a minimum, the legend
  15
  16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  17   ONLY”, to each page that contains protected material. If only a portion or portions
  18
       of the material on a page qualifies for protection, the Producing Party also must
  19
  20   clearly identify the protected portions(s) (e.g., by making appropriate markings in the
  21   margins).
  22
             A Party or Non-Party that makes original documents available for inspection
  23
  24   need not designate them for protection until after the inspecting Party has indicated
  25   which documents it would like copied and produced. During the inspection and
  26
       before the designation, all of the material made available for inspection shall be
  27
  28   deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
                                                -8-
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 9 of 20 Page ID #:527



   1   inspecting Party has identified the documents it wants copied and produced, the
   2
       Producing Party must determine which documents, or portions thereof, qualify for
   3
   4   protection under this Order. Then, before producing the specified documents, the

   5   Producing Party must affix “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
   6
       ATTORNEYS’ EYES ONLY” to each page that contains Protected Material. If only
   7
   8   a portion or portions of material on a page qualifies for protection, the Producing
   9   Party must also clearly identify the protected portions (s) (e.g., by making appropriate
  10
       markings in the margins).
  11
  12         Any Party or Non-Party may designate deposition or hearing testimony, and
  13   any transcript or declaration (or any portion thereto or exhibit thereto) of its own
  14
       witness(es) or expert(s) as Protected Material by (a) making such designation on the
  15
  16   record during the deposition or hearing (in which case the stenographer shall affix
  17   the appropriate Legend to the cover page and all designated pages of the transcript
  18
       and all copies thereof) or (b) informing counsel for all other Parties of such
  19
  20   designation in writing within five (5) business days after service of the declaration or
  21   ten (10) business days after receipt of the final transcript, in which case any Party in
  22
       possession of an original or copy of the transcript or declaration shall affix the
  23
  24   appropriate Legend to the cover page and all designated pages and exhibits. If no
  25   such designation is made at the deposition or within the ten (10) day period following
  26
       receipt of the final transcript, then the entire deposition will be considered devoid of
  27
  28   Protected Material.
                                                 -9-
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 10 of 20 Page ID #:528



   1         (b)    for information produced in some form other than documentary and for
   2
       any other tangible items, that the Producing Party affix in a prominent place on the
   3
   4   exterior of the container or containers in which the information is stored the legend

   5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   6
       ONLY.” If only a portion or portions of the information warrants protection, the
   7
   8   Producing Party, to the extent practicable, shall identify the protected portion(s).
   9         5.3    Inadvertent Failures to Designate: If timely corrected, an inadvertent
  10
       failure to designate qualified information or items does not, standing alone, waive
  11
  12   the Designating Party’s right to secure protection under this Order for such materials.
  13   Upon timely correction of a designation, the Receiving Party must make reasonable
  14
       efforts to assure that the material is treated in accordance with the provision of this
  15
  16   Order.
  17   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  18
             6.1    Timing of Challenges:       Any Party or Non-Party may challenge a
  19
  20   designation of confidentiality at any time that is consistent with the Court’s
  21   Scheduling Order.
  22
             6.2    Meet and Confer: The Challenging Party shall initiate the dispute
  23
  24   resolution process using the local rules of the presiding Court.
  25         6.3    The burden of persuasion in any such challenge proceeding shall be on
  26
       the Designating Party. Frivolous challenges, and those made for an improper purpose
  27
  28   (e.g., to harass or impose unnecessary expense and burdens on other parties) may
                                                - 10 -
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 11 of 20 Page ID #:529



   1   expose the Challenging Party to sanctions. Unless the Designating Party has waived
   2
       or withdrawn the confidentiality designation, all parties shall continue to afford the
   3
   4   material in question the level of protection to which it is entitled under the Producing

   5   Party’s designation until the Court rules on the challenge.
   6
       7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   7
   8         7.1    Basic Principles: A Receiving Party may use Protected Material that is
   9   disclosed or produced by another Party or by a Non-Party in connection with this
  10
       Action only for prosecuting, defending, or attempting to settle this Action. Such
  11
  12   Protected Material may be disclosed only to the categories of persons and under the
  13   conditions described in this Order.       When the Action has been terminated, a
  14
       Receiving Party must comply with the provisions of Section 13 below (FINAL
  15
  16   DISPOSITION).
  17         Protected Material must be stored by and maintained by a Receiving Party at
  18
       a location and in a secure manner that ensures that access is limited the persons
  19
  20   authorized under this Order.
  21         7.2    Disclosure of “CONFIDENTIAL” Information or Items:                 Unless
  22
       otherwise ordered by the court or permitted in writing by the Designating Party, a
  23
  24   Receiving    Party    may      disclose   any      information   or   item   designated
  25   “CONFIDENTIAL” only to:
  26
  27
  28
                                                 - 11 -
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 12 of 20 Page ID #:530



   1         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
   2
       as employees of said Outside Counsel of Record to whom it is reasonably necessary
   3
   4   to disclose the information for this Action;

   5         (b)    the officers, directors, and employees (including House Counsel) of the
   6
       Receiving Party to whom disclosure is reasonably necessary for this Action;
   7
   8         (c)    Experts (as defined in this Order) of the Receiving Party to whom
   9   disclosure is reasonably necessary for this Action and who have signed the
  10
       “Acknowledgement and Agreement to Be Bound” (Exhibit A);
  11
  12         (d)    the court and its personnel;
  13         (e)    court reporters and their staff;
  14
             (f)    professional jury or trial consultants, mock jurors, and Professional
  15
  16   Vendors to whom disclosure is reasonably necessary for this Action and who have
  17   signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A);
  18
             (g)    the author or recipient of a document containing the information or a
  19
  20   custodian or other person who otherwise possessed or knew the information;
  21         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
  22
       Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  23
  24   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  25   not be permitted to keep any confidential information unless they sign the
  26
       “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  27
  28   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                - 12 -
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 13 of 20 Page ID #:531



   1   deposition testimony or exhibits to depositions that reveal Protected Material may be
   2
       separately bound by the court reporter and may not be disclosed to anyone except as
   3
   4   permitted under this Stipulated Protective Order;

   5         (i)   any mediator or settlement officer, and their supporting personnel,
   6
       mutually agreed upon by any of the parties engaged in settlement discussions.
   7
   8         7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS EYES
   9   ONLY” Information or Items: Unless otherwise ordered by the court or permitted in
  10
       writing by the Designating Party, a Receiving Party may disclose any information or
  11
  12   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”
  13   including any Documents, summaries, charts or notes made therefrom, only to:
  14
  15               (i)     Outside Counsel of Record, as well as employee and support staff

  16                       of said Outside Counsel of Record to whom it is reasonably

  17                       necessary to disclose the information;

  18               (ii)    Experts (as defined in this Order) of the Receiving Party to whom

  19                       disclosure is reasonably necessary for this Action and who have signed

  20                       the “Acknowledgement and Agreement to Be Bound” (Exhibit A);

  21               (iii)   the Court, any of its personnel, including any judge, jury or trier

  22                       of fact, discovery referee, and any mediator or settlement officer

  23                       appointed by the Court or agreed to by the Parties in connection

  24                       with this Action;

  25               (iv)    stenographic reporters and videographers who are involved in the

  26                       recording of the depositions, the trial or any hearings or

  27                       proceedings in the Action;

  28
                                                 - 13 -
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 14 of 20 Page ID #:532



   1                (v)    professional jury or trial consultants, mock jurors, and
   2                       Professional Vendors to whom disclosure is reasonably necessary
   3                       for this Action and who have signed the “Acknowledgment and
   4                       Agreement to Be Bound” (Exhibit A);
   5                (vi)   the authors, addressees, or identified recipients of copies of such
   6                       designated Documents, testimony or information; a custodian or
   7                       other person who otherwise possessed or knew the information;
   8                       or employees testifying on behalf of the Producing Party;
   9                (vii) Deponents or witnesses and their counsel who are requested by
  10                       any Designating Party to review these Documents, testimony or
  11                       information during the course of depositions taken in, or at the
  12                       trial of, the Action:
  13                (viii) any other persons with a prior order of the Court.
  14
  15   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED

  16   PRODUCED IN OTHER LITIGATION
  17
             If a Party is served a subpoena or a court order issued in other litigation that
  18
  19   compels disclosure of any information or items designated in this Action as

  20   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  21
       ONLY” that Party must:
  22
  23         (a)    promptly notify in writing the Designating Party. Such notification shall

  24   include a copy of the subpoena or court order;
  25
             (b)    promptly notify in writing the party who caused the subpoena or order
  26
  27   to issue in the other litigation that some or all of the material covered by the subpoena

  28
                                                   - 14 -
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 15 of 20 Page ID #:533



   1   or order is subject to this Protective Order. Such notification shall include a copy of
   2
       this Stipulated Protective Order; and
   3
   4         (c)    cooperate with respect to all reasonable procedures sought be pursued

   5   by the Designating Party whose Protected Material may be affected.
   6
             If the Designating Party timely seeks a protective order, the Party served with
   7
   8   the subpoena or court order shall not produce any information designated in this
   9   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
  10
       EYES ONLY” before a determination by the court from which the subpoena or order
  11
  12   issues, unless the Party has obtained the Designating Party’s permission. The
  13   Designating Party shall bear the burden and expense of seeking protection in that
  14
       court of its confidential material and nothing in these provisions should be construed
  15
  16   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  17   directive from another court.
  18
       9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  19
  20   PRODUCED IN THIS LITIGATION
  21         (a)    The terms of this Order are applicable to information produced by a
  22
       Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
  23
  24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
  25   Non-Parties in connection with this litigation is protected by the remedies and relief
  26
       provided by this Order.      Nothing in these provisions should be construed as
  27
  28   prohibiting a Non-Party from seeking additional protections.
                                                - 15 -
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 16 of 20 Page ID #:534



   1         (b)    In the event that a Party is required, by a valid discovery request, to
   2
       produce a Non-Party’s Protected Material in its possession, and the Party is subject
   3
   4   to an agreement with the Non-Party not to produce the Non-Party’s Protected

   5   Material, then the Party shall:
   6
                    (1)    promptly notify in writing the Requesting Party and Non-Party
   7
   8   that some of or all of the Protected Material requested is subject to a confidentiality
   9   agreement with a Non-Party;
  10
                    (2)    promptly provide the Non-Party with a copy of the Stipulated
  11
  12   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  13   specific description of the information requested; and
  14
                    (3)    make the information requested available for inspection by the
  15
  16   Non-Party, if requests.
  17         (c)    If the Non-Party fails to seek a protective order from this court within
  18
       14 days of receiving the notice and accompanying information, the Receiving Party
  19
  20   may produce the Non-Party’s confidential information responsive to the discovery
  21   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  22
       not produce any information in its possession or control that is subject to the
  23
  24   confidentiality agreement with the Non-Party before a determination by the court.
  25   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  26
       of seeking protection in this court of its Protected Material.
  27
  28
                                                - 16 -
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 17 of 20 Page ID #:535



   1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   2
             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   3
   4   Protected Material to any person or in any circumstance not authorized under this

   5   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   6
       writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   7
   8   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   9   persons to whom unauthorized disclosures were made of all the terms of this Order,
  10
       and (d) request such person or persons to execute the “Acknowledgment and
  11
  12   Agreement to Be Bound” that is attached hereto as Exhibit A.
  13   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  14
       PROTECTED MATERIAL
  15
  16         When a Producing Party gives notice to Receiving Parties that certain
  17   inadvertently produced material is subject to a claim of privilege or other protection,
  18
       the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  19
  20   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  21   may be established in an e-discovery order that provides for production without prior
  22
       privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  23
  24   parties reach an agreement on the effect of disclosure of a communication or -
  25   information covered by the attorney-client privilege or work product protection, the
  26
       parties may incorporate their agreement in the stipulated protective order submitted
  27
  28   to the court.
                                                - 17 -
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 18 of 20 Page ID #:536



   1   12.   MISCELLANEOUS
   2
             12.1 Right to Further Relief: Nothing in this Order abridges the right of any
   3
   4   person to seek its modification by the Court in the future.

   5         12.2 Right to Assert Other Objections:         By stipulating to entry of this
   6
       Protective Order no Party waives any right it otherwise would have to object to
   7
   8   disclosing or producing any information or item on any ground not addressed in this
   9   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  10
       ground to use in evidence any of the material covered by this Protective Order.
  11
  12         12.3 Filing Protected Material: A Party that seeks to file under seal any
  13   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  14
       only be filed under seal pursuant to a court order authorizing the sealing of the
  15
  16   specific Protected Material at issue. If a Party’s request to file Protected Material
  17   under seal is denied by the court, then the Receiving Party may file the information
  18
       in the public record unless otherwise instructed by the court.
  19
  20   13.   FINAL DISPOSITION
  21         After the final disposition of this Action, as defined in paragraph 4, within 60
  22
       days of written request by the Designating Party, each Receiving Party must return
  23
  24   all Protected Material to the Producing Party or destroy such material. As used in
  25   this subdivision, “all Protected Material” includes all copies, abstracts compilation,
  26
       summaries, and any other format reproducing or capturing any of the Protected
  27
  28   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                               - 18 -
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 19 of 20 Page ID #:537



   1   Party must submit a written certification to the Producing Party (and, if not, the same
   2
       person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   3
   4   (by category, where appropriate) all the Protected Material that was returned or

   5   destroyed and (2) affirms that the Receiving Party has not retained any copies,
   6
       abstracts, compilations, summaries or any other format reproducing or capturing any
   7
   8   of the Protected Material. Notwithstanding this Provision, Counsel are entitled to
   9   retain an archival copy of all pleadings, motions papers, trial deposition and hearing
  10
       transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  11
  12   reports, attorney work product, and consultant and expert work product, even if such
  13   materials contain Protected Material. Any such archival copies that contain or
  14
       constitute Protected Material remain subject to this Protective Order as set forth in
  15
  16   Section 4 (DURATION).
  17   14.   VIOLATION
  18
             Any violation of this Order may be punished by any and all appropriate
  19
  20   measures including, without limitation, contempt proceedings and/or monetary
  21   sanctions.
  22
  23   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  24
       Dated: October 05, 2020                           ____________________________
  25                                                     JOHN D. EARLY
  26                                                     United States Magistrate Judge
  27
  28
                                                - 19 -
Case 2:20-cv-07328-CJC-JDE Document 45 Filed 10/05/20 Page 20 of 20 Page ID #:538



   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
   4   I,                                             [print or type full name], of

   5                                                  [print or type full address], declare

   6   under penalty of perjury that I have read in its entirety and understand the Stipulated

   7   Protective Order that was issued by the United States District Court for the Central

   8   District of California on October 5, 2020 in Nexus Pharmaceuticals, Inc. v. Leiters,

   9   Inc. and Denver Solutions, LLC d.b.a. Leiters Health, Case No. 2:20-cv-07328-CJC-

  10   JDEx. I agree to comply with and to be bound by all the terms of this Stipulated

  11   Protective Order and I understand and acknowledge that failure to so comply could

  12   expose me to sanctions and punishment in the nature of contempt. I solemnly

  13   promise that I will not disclose in any manner any information or item that is subject

  14   to this Stipulated Protective Order to any person or entity except in strict compliance

  15   with the provisions of this Order. I further agree to submit to the jurisdiction of the

  16   United States District Court for the Central District of California for the purpose of

  17   enforcing the terms of this Stipulated Protective Order, even if such enforcement

  18   proceedings occur after termination of this action. I hereby appoint

  19                       [print or type full name] of

  20                                    [print or type full address and telephone number] as
  21   my California agent for service of process in connection with this action or any
  22   proceedings related to enforcement of this Stipulated Protective Order.
  23   Date:
  24   City and Stated where sworn and signed:
  25   Printed name:
  26
  27   Signature:
  28

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
